Name: 92/122/EEC: Commission Decision of 5 February 1992 modifying Decision 91/47/EEC approving the Italian programme of agricultural income aid for olive oil farmers
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  Europe;  farming systems
 Date Published: 1992-02-20

 Avis juridique important|31992D012292/122/EEC: Commission Decision of 5 February 1992 modifying Decision 91/47/EEC approving the Italian programme of agricultural income aid for olive oil farmers Official Journal L 044 , 20/02/1992 P. 0045 - 0045COMMISSION DECISION of 5 February 1992 modifying Decision 91/47/EEC approving the Italian programme of agricultural income aid for olive oil farmers (92/122/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as last amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (4) thereof, Whereas on 25 November 1991 Italy notified the Commission that the maximum amounts that may be charged annually to the Community budget as a result of Commission Decision 91/47/EEC (4) would for technical reasons each be postponed by one year in relation to the timing envisaged when that Decision was taken; whereas due account must be taken of this new situation; Whereas on 23 January 1992 the Management Committee for Agricultural Income Aids and the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee were consulted on the maximum amounts that may be charged annually to the Community budget as a result of adopting this Decision, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 91/47/EEC is hereby replaced by the following text: 'The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in million ecus) 1992 29,5 1993 25,1 1994 20,7 1995 16,3' Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72. (4) OJ No L 26, 31. 1. 1991, p. 34.